Wait, J.
In each case the defendant’s motion for a directed verdict was denied properly. It was for the jury to determine whether to believe the testimony of the plaintiff Nora E. Wissell that she fell because her heel caught in a worn spot negligently allowed to exist in the flooring of the *365vestibule of the car she was leaving, or to trust the testimony of every other witness that there was no worn spot at the place where she said she found one. The defendant contends that the evidence of negligence rests wholly upon conjecture. The conjecture, however, is whether the plaintiff’s story is true, and not whether that story, if true, will support a finding of negligence.
The error, if there was one, was made by the jury in finding for the plaintiff against the weight of the evidence; and not by the judge in submitting the cases to them. The remedy is by motion for new trial addressed to the court which heard the cases. In each case the entry must be

Exceptions overruled.